Case 3:19-cv-00835-REP Document 59 Filed 02/17/21 Page 1 of 10 PagelD# 904

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JACOBY L. GARRETT,

Plaintiff,
v. Civil Action No. 3:19cv835
HAROLD W. CLARKE, individually
and in his official capacity as
Director of the Virginia
Department of Corrections, et al.,

Defendants.

MEMORANDUM OPINION

In this action, Jacoby L. Garrett has sued as defendants a
number of individuals in the Commonwealth of Virginia Department
of Corrections (“DOC”), as well as the Department of Corrections
itself, alleging that the Department of Corrections’ drug testing
policy, as applied to him, offends the Fourth Amendment to the
Constitution of the United States. In THE INDIVIDUAL DEFENDANTS’
RULE 12(B) (6) MOTION TO DISMISS, WITH PREJUDICE, COUNT I (IN FULL)
AND II (IN REGARD TO DEFENDANT STRETCHER) OF THE PLAINTIFF’S
AMENDED COMPLAINT (ECF No. 28), the defendants invoke, as a ground
for dismissal, the doctrine of qualified immunity. Once a
colorable defense of qualified immunity is put forward, the
plaintiff must establish that the defendant’s conduct violated a
federal statutory or constitutional right and that “the

unlawfulness of [the defendant’s] conduct was ‘clearly established
Case 3:19-cv-00835-REP Document 59 Filed 02/17/21 Page 2 of 10 PagelD# 905

at the time.’” District of Columbia v. Wesby, 138 S. Ct. 577, 589
(2018) (quoting Reichle v. Howards, 566 U.S. 658, 664 (2012)).

In the briefs on the issue of qualified immunity,! the parties
have disputed the method by which a court is to ascertain whether
a constitutional right is “clearly established” for purposes of
the qualified immunity analysis. Having reviewed that issue, the
Court is of the view that it will be helpful to further proceedings
in this case, and perhaps future cases, to set out how the parties
must address the question of whether a federal statutory or
constitutional right is “clearly established” for purposes of
analyzing a claim of qualified immunity.

BACKGROUND

The facts against which the Motion to Dismiss must be decided
are the well-pleaded facts in the AMENDED COMPLAINT (ECF No. 27).
The alleged facts, recited in accord with the deference which they
are due, are really quite simple. The Virginia Department of
Corrections (“DOC”) has a policy providing for random drug testing
(“OP 135.4"). Refusing to submit to a drug or alcohol test is
grounds for termination under OP 135.4 § IV{B) (9).

Garrett, then a telecommunications network coordinator for
the DOC, was selected for drug testing on June 28, 2018. He was

waiting in an empty office in the Human Resources Office while the

 

1 ECF Nos. 29, 37 and 38.
Case 3:19-cv-00835-REP Document 59 Filed 02/17/21 Page 3 of 10 PagelD# 906

administrator of the test retrieved the testing supplies. While
waiting, Garrett received a telephone call from his office
indicating that someone was looking for him. He believed that
that person was his manager. Garrett thus told the administrator
of the drug test, Shenda Allen, that his manager was looking for
him, and Allen replied, “I’1l get you next time,” or words to that
effect. Garrett left the Human Resources Office and returned to
his department. Allen made no effort to stop him. Nor did she
inform anyone that he had refused to take the test. Garrett
continued to work for the rest of the day during which no one
requested him to return to take a drug test. The following day,
Garrett left on a pre-approved one-week vacation.

At some point on June 29, 2018, the day after Garrett had
been selected to, but did not, receive his test, Allen reported
that Garrett had refused to take a drug test. Based on Allen’s
report, Richard A. Davis, then the Chief Information Officer for
DOC, stated that Garrett would be terminated for refusing to take
the drug test. Felicia V. Stretcher, Garrett’s immediate
supervisor, said in an email that Garrett’s refusal to submit to
the test was a direct violation of DOC policy. Effective July 9,
2018, Stretcher placed Garrett on pre-disciplinary leave. On July
10, 2018, Stretcher issued Garrett a so-called “due process

notification” for failure to submit to alcohol and/or drug testing.
Case 3:19-cv-00835-REP Document 59 Filed 02/17/21 Page 4 of 10 PagelD# 907

On July 17, 2018, Stretcher issued a written Notice for the alleged
violation of OP 135.4 in failing to take a drug test. Later on
July 17, Garrett was informed that, as a result of his alleged
failure to submit to a drug test, his employment was terminated
effective on July 17.

There are other facts concerning the administrative process
in which Garrett thereafter engaged, but they are not pertinent to
the purpose of this limited Memorandum Opinion. In any event, it
was on the basis of the foregoing facts that Garrett asserts in
Count I that Clarke, Davis, and Stretcher in their individual
capacities violated his right to be free from unreasonable searches
under the Fourth Amendment. In Count II, he alleges that Clarke
and Stretcher in their official capacities violated his right to
be free from unreasonable searches. In Count III, Garrett seeks
a declaration that DOC’s drug testing policy, OP 135.4, is
unconstitutional as applied to him and that his rights under the
Fourth Amendment were violated.

The defendants have filed motions under Fed. R. Civ. P.
12(b) (1) (ECF No. 30) and Fed. R. Civ. P. 12(b) (6) (ECF No. 28).
In their motion under Rule 12(b) (6), defendants Clarke, Davis, and

Stretcher seek dismissal of Count I based on a claim of qualified

immunity.
Case 3:19-cv-00835-REP Document 59 Filed 02/17/21 Page 5 of 10 PagelD# 908

As noted at the outset, in assessing a motion seeking
dismissal on the theory of qualified immunity, it is necessary,
inter alia, to ascertain whether the alleged constitutional
violation was of a federal right that was “clearly established at

the time.” Reichle, 566 U.S. at 664. In District of Columbia v.

 

Wesby, 138 S. Ct. 577 (2018), the Supreme Court of the United
States summarized the basic precepts that govern an analysis of
whether a right was clearly established at the time it was alleged
to have been violated. In particular, the Court said:

“Clearly established” means that, at the time
of the officer’s conduct, the law was
“‘sufficiently clear’ that every ‘reasonable
official would understand that what he is
doing’” is unlawful. In other words, existing
law must have placed the constitutionality of
the officer’s conduct “beyond debate.” This
demanding standard protects ‘all but the
plainly incompetent or those who knowingly
violate the law.”

Id. at 589 (citations omitted) (first quoting Ashcroft v. al-Kidd,

 

563 U.S. 731, 741 (2011); then quoting Malley v. Briggs, 475 U.S.
335, 341 (1986)).
In Wesby, the Supreme Court went on to explain that:

To be clearly established, a legal principle
must have a sufficiently clear foundation in

then-existing precedent. The rule must be
“settled law,” which means it is dictated by
“controlling authority” or *a robust

 

 

‘consensus of cases of persuasive authority.’”
Case 3:19-cv-00835-REP Document 59 Filed 02/17/21 Page 6 of 10 PagelD# 909

Id. at 589-90 (citations omitted) (first quoting Hunter v. Bryant,
902 U.S. 224, 228 (1991) (per curiam); then quoting al-Kidd, 563
U.S. at 741-42) (emphasis added).

To determine whether a constitutional right is clearly
established for purposes of assessing a claim of qualified
immunity, the most important determination is what law or cases
make the allegedly violated constitutional right clearly
established. The parties are in agreement that there is no
specific decision from the Supreme Court of the United States, the
United States Court of Appeals for the Fourth Circuit, or the
Supreme Court of Virginia that addresses the precise right that is
allegedly violated in this case. However, the parties are at
substantial issue over what law (in this case, decisional law)
makes a federal right a clearly established one. Therefore, it is
necessary to address that threshold issue.

DISCUSSION
In Wesby, the Supreme Court observed, “We have not yet decided

what precedents — other than our own - qualify as controlling

authority for purposes of qualified immunity.” 138 S. Ct. at 591
n.8 (citing Reichle, 566 U.S. at 665-66). So, we have no direct
authority on the issue from that quarter. However, the United

States Court of Appeals for the Fourth Circuit has addressed it

directly.
Case 3:19-cv-00835-REP Document 59 Filed 02/17/21 Page 7 of 10 PagelD# 910

To begin, in Wallace v. King, 626 F.2d 1157 (4th Cir. 1980),

the Fourth Circuit held that:
[Llaw enforcement officers should not be held
personally liable for monetary
damages . . . where the controlling law had
not been authoritatively decided by the
Supreme Court, the appropriate United States
Court of Appeals, or the highest court of the
state .

Id. at 1161 (emphasis added).

The defendants regard the absence of a decision from one of
those three sources as dispositive and thereupon conclude that the
right that Garrett seeks to redress here is not clearly
established. In support of that argument, the defendants take the
teaching of Wallace v. King and other decisions of the Fourth
Circuit to mean that, unless there is a decision from the Supreme
Court, the Fourth Circuit, or the highest court of the state, a
right can never be clearly established. The plaintiff takes the
view that a right can be clearly established by decisions from
other jurisdictions and, indeed, goes so far as to assert that a
right can be clearly established by a decision from a state trial
court. These very different positions make it important to define
the sources of authority to be used in deciding whether a right is

“clearly established” for purposes of deciding whether a defendant

is protected by the doctrine of qualified immunity.
Case 3:19-cv-00835-REP Document 59 Filed 02/17/21 Page 8 of 10 PagelD# 911

Although, as noted in Wesby, the Supreme Court has not “yet
decided what precedents - other than our own - qualify as
controlling authority for purposes of qualified immunity,”? the
Supreme Court has not been silent on the point. Thus, in Wilson

v. Layne, 526 U.S. 603 (1999), the Supreme Court suggested the

view that the clearly established analysis could be based upon “a

consensus of cases of persuasive authority.” In particular, the

Supreme Court held:

Petitioners have not brought to our attention
any cases of controlling authority in their
jurisdiction at the time of the incident which
clearly established the rule on which they
seek to rely, nor they have identified a
consensus of cases of persuasive authority
such that a reasonable officer could not have
believed that his actions were lawful.

Wilson, 526 U.S. at 617 (emphasis added).
In 2000, in Johnson v. City of Aiken, 2000 U.S. App. LEXIS

3628 (4th Cir. Mar. 9, 2000), the Fourth Circuit, in an unpublished

opinion, cited Wilson, and held that:

The law is clearly established such that an
officer’s conduct transgresses a bright line
when the law has been authoritatively decided
by cases of controlling authority in the
relevant jurisdiction or when “a consensus of
persuasive authority” otherwise necessitates
“that a reasonable officer could not have
believed that his actions were lawful.”
Alternatively, the law is clearly established
if it is “obvious from the general principles

 

2 District of Columbia v. Wesby, 138 S. Ct. at 591 n.8.
8
Case 3:19-cv-00835-REP Document 59 Filed 02/17/21 Page 9 of 10 PagelD# 912

of the [right at issue] that the conduct of
the officers” violated that right.

 

 

Id. at *19 (alteration in original) (emphasis added) (quoting
Wilson, 526 U.S. at 615-17). More recently, the Fourth Circuit has
addressed the issue of the source of the controlling authority in

Booker v. S.C. Dep’t of Corr., 855 F.3d 533 (4th Cir. 2017). In

 

Booker, the Fourth Circuit held:

In conducting the clearly established

 

 

 

analysis, we first examine “cases of
controlling authority in {this]
jurisdiction” - that is, “decisions of the

Supreme Court, this court of appeals, and the
highest court of the state in which the case
arose.” We “ordinarily” need not look any
further than decisions from these courts.
But, when “there are no such decisions from
courts of controlling authority we may look to
‘a consensus of cases of persuasive authority’
from other jurisdictions, if such exists.”

 

 

 

 

855 F.3d at 538-39 (alteration in original) (final emphasis in
original) (footnote omitted) (first quoting Amaechi v. West, 237
F.3d 356, 363 (4th Cir. 2001); then quoting Owens ex rel. Owens v.
Lott, 372 F.3d 267, 279 (4th Cir. 2004)).

Then, in Ray v. Roane, 948 F.3d 222 (4th Cir. 2020), the
Fourth Circuit put the matter as follows:

[T]lo determine whether a right was clearly
established we first look to cases from the
Supreme Court, this Court, or the highest
court of the state in which the action arose.
In the absence of “directly on-point, binding
authority,” courts may also consider whether
“the right was clearly established based on
Case 3:19-cv-00835-REP Document 59 Filed 02/17/21 Page 10 of 10 PagelD# 913

general constitutional principles or a
consensus of persuasive authority.”

 

 

Id. at 229 (emphasis added) (citations omitted) (quoting Booker,
855 F.3d at 543). Read together, Wilson, Booker, and Roane
establish the framework for determining whether a constitutional
right has been clearly established for purposes of deciding the
availability of qualified immunity.3 That is the framework that
will be used in this case.

The briefs, however, are unclear respecting the positions of
the parties on the “clearly established” issue. Accordingly, the
parties will be required to file supplemental briefs addressing
specifically the question of the law that is asserted to be clearly
established so that the Court will be certain to make the analysis
in perspective of the correct legal standard and the clearly stated
views of the parties.4 An appropriate Order will issue.

It is so ORDERED.

/s/ ks

Robert E. Payne

Senior United States District Judge
Richmond, Virginia
Date: February 16, 2021

 

3 In sum, the rule in this Circuit set out in Wallace v. King, has
been replaced by the rule as framed by Booker and Roane which, of
course, are necessitated by the Supreme Court decision in Wilson.

* Counsel are advised that a fair reading of Wilson, Booker, and
Roane teaches that neither a state trial court nor a federal
district court opinion is likely to be found to provide controlling
authority.

10
